Citation Nr: 0203276	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  99-13 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to an effective date prior to January 2, 
1997, for the payment of additional compensation for 
dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from May 1984 to 
April 1988.

This appeal arises from a September 1998 decision of the 
Baltimore, Maryland, Regional Office (RO) which increased the 
veteran's disability compensation award based upon the 
addition of his wife and two children as his dependents.  The 
effective date of that increase was August 1, 1998.  A notice 
of disagreement with regard to the effective date of the 
increase was received in October 1998.  A Statement of the 
Case (SOC) was issued in July 1999.  The veteran's 
substantive appeal was received in July 1999.

This appeal also stems from a February 1999 rating action 
which denied an increased disability evaluation for the 
veteran's service-connected herniated nucleus pulposus at L4-
5, evaluated as 10 percent disabling.  A notice of 
disagreement was received in April 1999.  The SOC was issued 
in November 1999.  The veteran's substantive appeal was 
received in December 1999.  In a November 1999 rating action, 
the 10 percent disability rating assigned for a herniated 
nucleus pulposus at L4-5 was increased to 20 percent, 
effective from July 1998.

This case was previously before the Board in December 2000, 
at which time it was remanded for additional evidentiary 
development.  Following that development, the RO 
readjudicated the claims in June 2001.  At that time, the 
Decision Review Officer (DRO) granted an increased evaluation 
of 40 percent for the veteran's low back disability, and also 
granted an earlier effective date of January 2, 1997, for the 
award of dependency benefits, based upon information provided 
in the veteran's vocational rehabilitation folder.  A 
Supplemental Statement of the Case (SSOC) was prepared at 
that time, and was mailed to the veteran in July 2001.  
Subsequent to that rating action, the veteran, with the 
support of his representative, has continued to express 
disagreement regarding both claims. 


By rating action of September 2001, the RO denied the 
veteran's claim of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability.  The record does not indicate that such 
determination has been appealed.  


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record is against finding that the service-connected low 
back disability is manifested by pronounced disability, with 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief; 
or that manifestations of pain and functional impairment 
warrant a higher evaluation.

2.  The veteran has been in receipt of disability 
compensation in excess of 30 percent, effective from April 
1988.  Notification of the original award is not of record.

3.  The veteran married in May 1991.  His first child was 
born in January 1992, and a second child was born in August 
1995.

4.  Additional compensation for the veteran's dependents was 
initially awarded effective from July 20, 1998, on which date 
the veteran submitted a copy of his marriage certificate and 
the birth certificates for his two dependent children, with 
payment of the additional benefits for dependents commencing 
on August 1, 1998.

5.  By rating action of June 2001, an effective date of 
January 2, 1997, for the award of additional compensation for 
the veteran's dependents was granted, based upon information 
contained in the veteran's vocational rehabilitation folder.  



6.  The record reflects that VA was initially informed of the 
veteran's dependents, a spouse and two children, as reported 
on a VA Form 28-1900, Disabled Veterans Application for 
Vocational Rehabilitation, signed on December 28, 1996, and 
received by the RO on January 2, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the veteran's low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (2001).

2.  The criteria for entitlement to an effective date prior 
to January 2, 1997, for the payment of additional 
compensation for the veteran's dependent spouse and children 
are not met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.31, 3.205, 3.400, 3.401 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected low back 
disorder is worse than the currently assigned 40 percent 
evaluation reflects.  He also maintains that additional 
compensation for his dependent spouse and two children should 
be effective retroactively to the date of his marriage in May 
1991, and to the dates of the births of his children in 
January 1992 and August 1995.

I.  Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000).  The VCAA provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (codified as amended at 38 U.S.C.A. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the SOC and SSOC issued during the pendency of 
this appeal, as well as our previous remand decision, the 
Board believes that the veteran has been advised of what the 
evidence must show in order to substantiate his claims for 
increased and retroactive benefits.  Therefore, the Board 
believes that VA has satisfied its duty under both the VCAA 
and the new regulation, 38 C.F.R. § 3.159, to inform the 
veteran and his representative of the information and 
evidence needed to substantiate the claims.  38 U.S.C.A. 
§ 5103 (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the issue on 
appeal.  This case was previously before the Board in 
December 2000, at which time it was remanded for additional 
evidentiary development to include scheduling the veteran for 
an examination of the spine and obtaining his vocational 
rehabilitation folder.  Both of those actions were completed.  
Additional private medical records were also provided for the 
record following that remand.  Neither the veteran nor his 
representative has alluded to any additional information or 
evidence that has not been obtained and which would be 
pertinent to the present claims.  Therefore, the Board 
concludes that all facts that are relevant to the issues on 
appeal has been properly developed, and that no further 
action is required in order to comply with VA's duty to 
assist under both the VCAA and the new regulations.  
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court of Appeals for Veterans Claims 
(Court) has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165 (2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C.A. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In June 1988, the veteran filed original compensation claims 
which included entitlement to service connection for a low 
back disability.  On the application form, he indicated that 
he was not married.  By rating action of March 1989, the RO 
granted entitlement to service connection for multiple 
sclerosis, a herniated nucleus pulposus, and residuals of a 
cholecystectomy.  The combined evaluation assigned for those 
disabilities was in excess of 30 percent.  Notification of 
that award is not included in the record.  

Ten years later, in July 1998, the veteran filed a claim for 
an increased evaluation for his low back disability.  In 
support of his claim he provided private medical evidence, 
including an MRI study of the lumbar spine dated in June 1995 
which revealed evidence of a mild degree of spondylosis, 
degeneration of the intervertebral disc, and bulging of the 
disc annulus, without evidence of disc herniations or any 
other pathological processes.  Also submitted was a private 
MRI study of the lumbar spine dated in July 1998 which 
revealed evidence of right posterolateral disc herniation at 
L5-S1 causing impingement on the right S1 nerve root; small 
broad-based central disc herniation at L4-5 causing a slight 
deformity of the ventral aspect of the thecal sac, and disc 
degeneration at L4-L5 and L5-S1. 

Also in July 1998, the veteran submitted a marriage 
certificate reflecting that he was married in May 1991, and 
two birth certificates showing that his first child was born 
in January 1992 and his second child in August 1995.  He 
asked that his disability payments be adjusted to include his 
dependents, and to make the benefits retroactive to the time 
that he married and had children.  He indicated that he never 
had knowledge that he was entitled to additional compensation 
for his dependents, although he had called the VA numerous 
times on various matters.  He indicated that, in June 1997, 
he had met with a VA counselor to discuss the vocational 
rehabilitation program, at which time she advised him to 
bring his marriage certificate and the birth certificates for 
his children.  He reported that she did not inform him that 
he was entitled to additional compensation for his 
dependents.  The veteran added that a disability of his low 
back, as well as his multiple sclerosis, had made it very 
difficult to provide for a normal life for his family.

In correspondence from the RO dated in September 1998, the 
veteran was informed that additional compensation benefits 
for his spouse and children were added to his award effective 
from August 1, 1998.  (Actually, the effective date was July 
20, the date of receipt of his claim, with payment of the 
higher benefits commencing on August 1.)  In October 1998, 
the veteran filed a Notice of Disagreement with that 
decision, contending that the appropriate effective date was 
from the date of his marriage in 1991 and from the dates of 
the births of his two children.

In February 1999, the RO denied an evaluation in excess of 10 
percent for the veteran's low back disability.  A private 
medical statement dated in February 1999 indicated that the 
veteran had been under the care of Dr. F. since July 1998, 
due to chronic back pain.  Dr. F. stated that the veteran 
suffered from disc herniation and could not do any physical 
activities such as lifting, pulling, or pushing.

In July 1999, the veteran submitted a substantive appeal 
pertaining to the earlier-effective-date claim, as well as 
correspondence dated in September 1997 reflecting that he had 
met with a VA vocational rehabilitation counselor, as he had 
previously reported.

In September 1999, a second medical statement from Dr. F. was 
received, indicating that the veteran had been out of work 
several times due to his back problems resulting from a 
herniated disc.  

A VA examination of the spine was conducted in September 
1999, at which time a history of intermittent low back pain 
without radiation to the lower extremities was noted.  
Clinical evaluation revealed mild diffuse tenderness, but no 
paraspinal spasm.  Straight leg raising was positive 
bilaterally at 30 degrees.  Range of motion of the lumbar 
spine showed forward flexion of 50 degrees, backward 
extension of 20 degrees, right and left lateral flexion of 35 
degrees, and right and left rotation of 30 degrees.  There 
was no objective evidence of pain on motion.  X-ray films 
showed mild narrowing of the L4-5 disc space with minimal 
bony spurring, as well as mild narrowing of the L5-S1 disc 
space.  A diagnosis of herniated disc of L4-5 was made.  A VA 
neurological examination was also conducted in September 
1999, at which time a diagnosis of multiple sclerosis was 
made.

In a rating decision issued in November 1999, a 20 percent 
evaluation was granted for the veteran's low back disability.  


In December 2000, the Board remanded the veteran's claims for 
additional evidentiary development to include a VA 
examination of the spine and obtaining the veteran's 
vocational rehabilitation file in order to ascertain when he 
initially notified VA of his dependents.  

In February 2000, a third medical statement from Dr. F. was 
received, indicating that the veteran had been out of work on 
many occasions due to his disabilities.  The doctor stated 
that the veteran's back disability and multiple sclerosis had 
recently become such a burden on his daily routine that he 
could no longer work at his job.  

An evaluation of the spine for VA purposes was conducted in 
March 2001.  The veteran primarily complained of low back 
pain.  It was noted that he had been out of work from January 
until April 2000 due to back problems, but was subsequently 
back to work.  Physical examination revealed that the veteran 
was able to ambulate without assistive devices and with 
normal gait, and that there was no tenderness or localized 
spasm of the spine.  Range of motion testing of the lumbar 
spine showed forward flexion of 30 degrees (90 degrees is 
normal), backward extension of 10 degrees (30 degrees 
normal), and side bending of 10 degrees (30 degrees normal).  
Motor power was 5/5.  There were no sensory deficits.  The 
examiner noted limitation of motion due to back disability, 
and limitation of function due to acute exacerbations.  An 
impression of degenerative disc disease of the spine with 
limitation of motion was made.  The examiner also commented 
that the veteran had functional limitations in bending, 
stooping, and lifting weight over 20 pounds, with additional 
limitations during acute exacerbations.  

VA neurological examination was also conducted in March 2001.  
The veteran reported that he had been evaluated during the 
previous year and was told he had a herniated L4-5 disc and 
that surgery should be considered.  The veteran complained of 
pain and stated that he could sit for less than 30 minutes, 
stand for 45-60 minutes, walk without limit, and could lift 
no more than 10 pounds.  He complained that pain radiated 
from the back to the back of his legs, worse on the left 
side.  Clinical evaluation showed no weakness, atrophy, or 
fasciculation of the extremities.  Reflexes were all 2+ and 
equal, except for 1+ left ankle jerk.  Sensation was normal 
throughout.  Straight leg raising was to 90 degrees.  
Diagnoses of lumbar disc disease and multiple sclerosis were 
made.  The examiner commented that the radiation of pain in a 
sciatic distribution is related to the veteran's 
intervertebral disc problem, and noted that the pain in the 
low back and legs was fairly constant.  The examiner added 
that there had been no incapacitating episodes and that there 
was a slightly diminished ankle jerk on the left side 
attributable to the disc disease.  

Additional evidence received includes a July 1998 private 
medical evaluation of the veteran by Dr. F.  The report 
indicates that, by history and physical examination, the 
veteran appeared to have lumbosacral strain rather than a 
frank disc herniation, as no evidence of true radiculopathy 
could be found.  However, an addendum was added after a 
review of an MRI scan, at which time the doctor opined that 
the MRI showed chronic changes and bulging at L4-5 and L5-S1.  
The doctor did not recommend surgery at that time, but noted 
that, if symptoms persisted, surgical intervention would be 
discussed with the veteran.

Also added to the record was a private evaluation conducted 
by a physical therapist in February 2000.  At that time, the 
veteran complained of a constant feeling of pressure and pain 
in the lumbar spine as well as intermittent right posterior, 
lateral, and anterior right thigh pain.  He indicated that he 
could sit for only 20 minutes before he had to get up and 
move due to back pain.  He estimated his pain level as 1-5 on 
a scale of 10.  Range of motion testing of the lumbar spine 
revealed 45 degrees of forward bending and 10 degrees of 
extension, both with complaints of central lumbar pain, and 
full side bending to the right and left sides with complaints 
of right and left sided lower lumbar pain, respectively.  
Neurological testing was negative for sensation.  Straight 
leg raising was positive at 20 degrees on the left side and 
negative on the right.  Palpation of L4 and L5 elicited 
complaints of discomfort.  


Also received for the record was the veteran's vocational 
rehabilitation file.  A review of that file indicates that VA 
was initially informed of the veteran's dependents, a spouse 
and two children, as reported on a VA Form 28-1900, Disabled 
Veterans Application for Vocational Rehabilitation, signed by 
the veteran on December 28, 1996, and date-stamped as 
received by the VARO on January 2, 1997.

By rating action of June 2001, associated with the SSOC 
mailed in July 2001, the Decision Review Officer at the RO 
granted a 40 percent evaluation for the veteran's lumbar disc 
disease, retroactively effective from July 20, 1998, and 
noted that the diagnostic code had been changed to DC 5293, 
from the previous DC 5292.  The DRO also granted an effective 
date of January 2, 1997, for the award of dependency 
benefits, based upon the information found in the vocational 
rehabilitation file.

III.  Legal Analysis

A.  Increased evaluation for low back disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).


Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  Id.; 38 C.F.R. § 4.45 (2001).

The veteran is currently assigned a 40 percent rating for 
intervertebral disc syndrome under the provisions of DC 5293.  
Under that code, a 10 percent rating is assigned when the 
condition is mild.  Moderate intervertebral disc syndrome, 
with recurrent attacks, is rated as 20 percent disabling.  
Severe intervertebral disc syndrome manifested by recurring 
attacks, with intermittent relief, is rated as 40 percent 
disabling.  A maximum rating of 60 percent is assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

Although DC 5293 is not specifically or solely based upon 
limitation of motion, but does consider loss of range of 
motion, VA's General Counsel has held that, when a veteran 
receives less than the maximum evaluation under this 
diagnostic code based upon symptomatology which includes 
limitation of motion, consideration must be given to 38 
C.F.R. §§ 4.40 and 4.45, even though the rating corresponds 
to the maximum rating under another diagnostic code 
pertaining to limitation of motion.  VAOPGCPREC 36-97 (Dec. 
12, 1997).  See DeLuca v. Brown, supra.

Since the veteran's low back disability is currently assigned 
a 40 percent under the provisions of DC 5293, the Board finds 
that consideration of DC 5295 (lumbosacral strain) is no 
longer appropriate, as a 40 percent evaluation is the highest 
disability rating available under that code.  Thus, 
application of DC 5295 would no longer be beneficial to the 
veteran's claim at this level of disability.  Similarly, 
application of 38 C.F.R. § 4.71a, DC 5292 (limitation of 
motion) is also not appropriate, as a 40 percent evaluation 
is also the highest disability rating available under that 
code.  Accordingly, the selection by the RO of DC 5293 for 
rating purposes appears to be appropriate.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

In order to warrant the a higher schedular evaluation under 
DC 5293, the evidence must show pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  The Board appreciates the argument 
advanced by the veteran's representative, in Appellant's 
Brief, submitted in February 2002, to the effect that the 
several levels of disability encompassed in DC 5293 include, 
by implication, the various symptoms listed under the highest 
rating, i.e., 60 percent.  In this regard, it is our task to 
assess each of the specified levels in light of the 
symptomatology documented in the medical records.

The Board recognizes that the veteran experiences symptoms of 
his low back disorder, including characteristic pain as well 
as some objective evidence of tenderness.  However, records 
dated from 1999 to 2001 did not include any findings of 
muscle spasms or absent ankle jerk.  Slightly diminished 
ankle jerk on the left side was noted during the 2001 VA 
neurological examination; however, clearly such finding does 
not suggest that ankle jerk was absent.  Physical 
examinations conducted from 1999 to 2001 have shown the 
veteran's muscle strength to be normal, without evidence of 
weakness, atrophy or fasciculation, and his reflexes to be 
intact, without evidence of sensory deficit in his low back 
or lower extremities, except as noted slightly in the left 
ankle.  Although straight leg raising was positive at 20 
degrees on the left side and negative on the right during an 
evaluation conducted in 2000, upon VA examination conducted 
in 2001, straight leg raising was to 90 degrees.  

During a March 2001 neurological evaluation, the examiner 
commented that the radiation of pain in a sciatic 
distribution was related to the veteran's intervertebral disc 
problem, and noted that the pain in the low back and legs was 
fairly constant.  However, the current medical findings 
contain few objective clinical indications of neurological 
impairment, as has been explained herein.  In summary, the 
preponderance of the clinical evidence is against finding 
that the veteran's low back disorder is manifested by 
pronounced disability with symptoms of such persistence and 
severity so as to warrant a 60 percent evaluation under the 
criteria of DC 5293.  

Inasmuch as 40 percent disability rating is currently 
assigned under DC 5293, consideration must be given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See Deluca, supra; 
see also VAOPGCPREC 36-97.  Although limitation of motion is 
a factor which is contemplated under the criteria of DC 5293, 
the existence of pain on motion and functional disability due 
to pain is a separate matter for consideration under 
38 C.F.R. §§ 4.40 and 4.45, and as discussed in VAOPGCPREC 
36-97.  During the most recent VA examination of 2001, range-
of-motion testing revealed severe limitation of motion, 
particularly in flexion and extension; however there was no 
indication that motion was limited by pain.  A private 
medical record of 2000 indicates that the veteran complained 
of pain upon range of motion testing, and that he generally 
estimated his pain level as 1-to-5 on a scale of 10.  In 
2001, the VA examiner also specifically noted  functional 
limitations in bending, stooping, and lifting weight over 20 
pounds, with additional limitations during acute 
exacerbations of pain.  

While the record documents complaints of pain on motion and 
indications of functional impairment due to both the physical 
disability itself and acute exacerbations of pain, the 
evidence fails to show that, overall, the veteran's 
disability is productive of more than severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
There is no evidence of additional functional loss or 
limitation of motion due to pain on use, and evidence of 
pronounced neurological dysfunction or demonstrable atrophy 
is not present.  Again, motor strength and deep tendon 
reflexes of the lower extremities are shown by the record to 
be normal.  The veteran can walk without pain and stand for a 
reasonable amount of time before being limited by pain.  In 
addition, objective findings of demonstrable muscle spasm, 
absent ankle jerk, or muscle atrophy are not present.  Thus, 
the evidence preponderates against the veteran's claim in 
this respect.  Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); VAOPGCPREC 9-98 (Aug. 14, 1998); DeLuca, supra; 38 
C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59.

We have also considered the veteran for a separate rating for 
arthritis of lumbar spine under VAOPGCPREC 9-98, supra.  We 
note that, under DC 5003, "Arthritis, degenerative 
(hypertrophic or osteoarthritis)," degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the criteria 
for a compensable evaluation for limitation of motion are not 
met, a 10 percent, or possibly 20 percent, evaluation is 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  In reviewing VAOPGCPREC 9-
98, we note that, with respect to arthritis, the General 
Counsel held that, if a veteran's disability is rated under a 
code that is not predicated upon limitation of motion, but 
the veteran does evidence limited motion and X-ray findings 
of arthritis, he may be additionally compensated with a 
separate rating for arthritis.  With respect to the veteran's 
case, we note that he is currently rated under DC 5293 for 
intervertebral disc syndrome, which is a code predicated, in 
part, upon limitation of motion.  See VAOPGCPREC 36-97, 
supra.  Therefore, the Board concludes that VAOPGCPREC 9-98 
cannot be applied to result in an additional rating for 
arthritis in this case.

The Court of Appeals for Veterans Claims has held that the 
question of an extraschedular rating is a component of a 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The Board observes that the 
RO provided the veteran with the regulations governing the 
assignment of an extraschedular rating, under 38 C.F.R. § 
3.321(b)(1), in the June 1999 Statement of the Case.  That 
regulation provides that, in the unusual case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
the impairment in the average earning capacity due 
exclusively to the service-connected disability.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim for consideration of the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) by the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service.  See 
Bagwell, supra; Floyd v. Brown, 9 Vet.App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Moreover, 
under Floyd, the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96.

Although entitlement to an extraschedular evaluation has not 
been considered specifically in conjunction with the 
veteran's claim of entitlement to an increased evaluation for 
his low back disability, in a September 2001 rating action, 
the RO considered a claim of entitlement to an individual 
unemployabilty rating.  That claim was denied, and the RO 
indicated that the case was not submitted for extraschedular 
consideration because there were no exceptional factors or 
circumstances associated with the veteran's disablement. 


The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
not noted any.  "An exceptional case includes such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The Board notes that the veteran's service-connected 
disabilities include multiple sclerosis, neuritis of the left 
side of the face and the left lower extremity, and residuals 
of his cholecystectomy, in addition to his low back 
disability.  There is no evidence of record that the service-
connected low back disability alone presents an unusual or 
exceptional disability picture. 

Although the record contains indications that the veteran was 
unable to work in early 2000, during a VA examination 
conducted in March 2001 the veteran reported that he was and 
had been working.  There is no indication that his employment 
status has changed since that time.  There is also no 
indication that the veteran has recently, and certainly not 
repeatedly, been hospitalized for his low back disability.

Having considered all possible bases for an increased 
evaluation, the Board concludes that an evaluation in excess 
of 40 percent is not warranted, and the claim must therefore 
be denied.


B.  Earlier effective date for dependency benefits

Under pertinent law, a veteran entitled to receive 
compensation for service-connected disability, which is rated 
at not less than 30 percent, shall be entitled to additional 
compensation for a dependent spouse and children.  38 
U.S.C.A. §§ 1115, 1135.


Applicable law and regulations provide that the effective 
date of an award of additional compensation for a dependent 
shall be the latest of the following dates:  (1) Date of 
claim:  This term means the following, listed in their order 
of applicability: 	(i) Date of veteran's marriage, or birth 
of his or her child, or adoption of a child, if the evidence 
of the event is received within one year of the event; 
otherwise (ii) Date notice is received of the dependent's 
existence, if evidence is received within one year of the VA 
request; (2) Date dependency arises; (3) Effective date of 
the qualifying disability rating, provided evidence of 
dependency is received within one year of notification of 
such rating action; (4) Date of commencement of veteran's 
award.  38 U.S.C.A. § 5110(f), (n) (West 1991); 38 C.F.R. § 
3.401(b) (2001).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  For the purposes of this 
regulation the term "increased award" means an award that 
is increased because of an added dependent, increase in 
disability or disability rating, or reduction in income.  The 
provisions of this section apply to all original, reopened, 
or increased awards unless such awards provide only for 
continuity of entitlement with no increase in rate of 
payment.  38 C.F.R. § 3.31.

In order to receive an additional payment for a spouse and 
children, it is not enough that the veteran becomes married 
or a child is born.  Sufficient proof of marriage and birth 
is necessary as set forth in 38 C.F.R. §§ 3.204, 3.205, 
3.209, 3.216.

Prior to November 4, 1996, the classses of evidence necessary 
to establish marriage, age, or relationship were those listed 
in 39 C.F.R. §§ 3.205, 3.209.  38 C.F.R. § 3.204 (1996).

The provisions of 38 C.F.R. § 3.204 (2001) (effective Nov. 4, 
1996) now provide that VA will accept, for the purpose of 
determining entitlement to benefits under laws administered 
by VA, the written statement of a claimant as proof of 
marriage, dissolution of a marriage, birth of a child, or 
death of a dependent, provided that the statement contains:  
the date (month and year) and place of the event; the full 
name and relationship of the other person to the claimant; 
and, where the claimant's dependent child does not reside 
with the claimant, the name and address of the person who has 
custody of the child.  In addition, a claimant must provide 
the Social Security number of any dependent on whose behalf 
he or she is seeking benefits (see 38 C.F.R. § 3.216).  VA 
shall require the types of evidence indicated in 38 C.F.R. §§ 
3.205 through 3.211 where:  the claimant does not reside 
within a state; the claimant's statement on its face raises a 
question of its validity; the claimant's statement conflicts 
with other evidence of record; or there is a reasonable 
indication, in the claimant's statement or otherwise, of 
fraud or misrepresentation of the relationship in question.  
The classes of evidence to be furnished for the purpose of 
establishing marriage, dissolution of marriage, age, 
relationship, or death, if required under the provisions of 
paragraph (a)(2), are indicated in sections 3.205 through 
3.211, in the order of preference.  Failure to furnish the 
higher class, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove 
the point involved.  Photocopies of documents necessary to 
establish birth, death, marriage or relationship under the 
provisions of sections 3.205 through 3.215 of this part are 
acceptable as evidence if VA is satisfied that the copies are 
genuine and free from alteration.  Otherwise, VA may request 
a copy of the document certified over the signature and 
official seal of the person having custody of such record.

Marriage is established by one of the following types of 
evidence:

(1) Copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record.

(2) Official report from service department as to marriage 
which occurred while the veteran was in service.


(3) The affidavit of the clergyman or magistrate who 
officiated.

(4) The original certificate of marriage, if the Department 
of Veterans Affairs is satisfied that it is genuine and free 
from alteration.

(5) The affidavits or certified statements of two or more 
eyewitnesses to the ceremony.

(6) In jurisdictions where marriages other than by ceremony 
are recognized the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the communities in which they 
lived.

(7) Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.

38 C.F.R. § 3.205 (2001).

Age or relationship is established by one of the following 
types of evidence.  If the evidence submitted for proof of 
age or relationship indicates a difference in the name of the 
person as shown by other records, the discrepancy is to be 
reconciled by an affidavit or certified statement identifying 
the person having the changed name as the person whose name 
appears in the evidence of age or relationship.


(a) A copy or abstract of the public record of birth. Such a 
record established more than 4 years after the birth will be 
accepted as proof of age or relationship, if it is not 
inconsistent with material of record with the Department of 
Veterans Affairs, or if it shows on its face that it is based 
upon evidence which would be acceptable under this section.

(b) A copy of the church record of baptism. Such a record of 
baptism performed more than 4 years after birth will not be 
accepted as proof of age or relationship unless it is 
consistent with material of record with the Department of 
Veterans Affairs, which will include at least one reference 
to age or relationship made at a time when such reference was 
not essential to establishing entitlement to the benefit 
claimed.

(c) Official report from the service department as to birth 
which occurred while the veteran was in service.

(d) Affidavit or a certified statement of the physician or 
midwife in attendance at birth.

(e) Copy of Bible or other family record certified to by a 
notary public or other officer with authority to administer 
oaths, who should state in what year the Bible or other book 
in which the record appears was printed, whether the record 
bears any erasures or other marks of alteration, and whether 
from the appearance of the writing he or she believes the 
entries to have been made at the time purported.

(f) Affidavits or certified statements of two or more 
persons, preferably disinterested, who will state their ages, 
showing the name, date, and place of birth of the person 
whose age or relationship is being established, and that to 
their own knowledge such person is the child of such parents 
(naming the parents) and stating the source of their 
knowledge.



(g) Other evidence which is adequate to establish the facts 
in issue, including census records, original baptismal 
records, hospital records, insurance policies, school, 
employment, immigration, or naturalization records.

38 C.F.R. § 3.209 (2001).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In essence, the provisions of 
38 C.F.R. § 3.204 (1996) as they existed prior to November 4, 
1996, were more restrictive, as they did not provide a 
claimant with the option (in appropriate cases) of merely 
providing a statement with the required information as 
described under 38 C.F.R. § 3.204(a)(1) (2001) for the 
purpose of establishing entitlement to benefits for 
dependents.  

The veteran in this case contends that additional 
compensation for his dependent spouse and two children should 
be effective retroactively to the date of his marriage in May 
1991, and to the dates of the birth of his children in 
January 1992 and August 1995.

The evidence reflects that the veteran has been rated at or 
above a (combined) 30 percent disability evaluation since 
1988 for his service-connected disabilities.  He was not 
married, nor did he have children at that time.  In July 
1998, the veteran initially submitted to VA copies of his 
marriage certificate and of his children's birth 
certificates.  In September 1998, the veteran's dependents 
were added to his compensation award effective from July 
1998, with payment to commence as of August 1, 1998.

During the course of this appeal, after receiving the 
veteran's vocational rehabilitation folder and reviewing its 
contents, the RO determined that the veteran had initially 
advised VA of his dependents as reported on a VA Form 28-
1900, Disabled Veterans Application for Vocational 
Rehabilitation, signed in December 1996 and received by VA on 
January 2, 1997.  The currently assigned effective date, 
January 2, 1997, is consistent with that sequence of events.  
Indeed, it is even prior to the date proposed in the 
veteran's report that he filed for benefits under the VA 
vocational rehabilitation program (chapter 31, title 38, 
United States Code) in July 1997, at which time he asserts he 
informed VA that he was married and had two minor children.  

The Board has thoroughly reviewed that the veteran's claims 
folder and his vocational rehabilitation folder, and is 
unable to find any indication, prior to his January 2, 1997, 
application for vocational rehabilitation, of the existence 
of a dependent spouse and children.  The Board has considered 
the claim under 38 C.F.R. § 3.204 (2001), which provides that 
a written statement from the veteran, with appropriate 
specificity as described under the regulation, can be 
sufficient to establish a dependency relationship.  However, 
at no time prior to January 2, 1997, was such a statement 
submitted for the record, nor, under the former provisions of 
38 C.F.R. § 3.204 (1996), were any documents submitted 
establishing dependency as described under the provisions of 
38 C.F.R. §§ 3.205 and 3.209.  

Under the applicable regulations, including both the former 
and current provisions of 38 C.F.R. § 3.204, January 2, 1997 
represents the earliest date notice was received of the 
existence of the veteran's dependents.  Accordingly, under 
the effective date provisions of 38 C.F.R. § 3.401(b)(1)(ii), 
an effective date earlier than that assigned by the DRO is 
not warranted, because the veteran did not notify VA of his 
marriage or of the birth of either child within one year of 
any of those events.  

The veteran contends that VA failed to give him adequate 
notice of his right to register his dependents when he was 
eligible to do so.  He specifically argues that he was never 
informed by VA of information relating to how to claim 
additional compensation for dependents.  The Board notes 
that, in this case, a copy of the RO's notice to the veteran 
of his initial compensation award, or of his rights and 
responsibilities pertaining to the receipt of compensation, 
is not of record.  However, the Board notes that mailing of 
such notice is standard VA procedure, and clear evidence to 
the contrary is required to rebut the presumption that the 
regular procedures were accomplished.  Ashley v. Derwinski, 2 
Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).

In other words, it is presumed that the veteran received such 
information, even though it is not part of the current 
record.  While the Ashley case dealt with regularity and 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied the presumption of regularity 
to procedures at the RO level, such as in the instant case.  
The Court specifically held that a statement asserting lack 
of knowledge of one's rights such as the one from the veteran 
is not sufficient to rebut the presumption of regularity in 
RO operations.  Thus, the veteran's contention that VA did 
not provide any information regarding the reporting of the 
status of dependents, standing alone, is insufficient 
evidence to rebut the presumption of regularity.  
Accordingly, the Board cannot conclude that VA did not 
provide the veteran with information regarding the reporting 
of the status of dependents.

Furthermore, the United States Supreme Court has held that 
persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  This holding has been specifically applied to 
knowledge of VA law and regulations by the U.S. Court of 
Appeals for Veterans Claims.  See Morris v Derwinski, 1 Vet. 
App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 
33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947).  
Therefore, even if the veteran did not actually read the 
information (which the presumption of regularity assumes was 
provided to the veteran by VA, although not of record in this 
case) regarding procedures for reporting the status of his 
dependents, he is charged with knowledge of the information 
contained therein.

The Board also notes that, although the VA makes a concerted 
effort to notify veterans of potential entitlement to VA 
benefits, the VA does not have the duty to provide a veteran 
with personal notice of potential eligibility for VA 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Ultimately, as spelled out in the provisions of 38 C.F.R. 
§ 3.204, the veteran himself is responsible for reporting the 
status of his dependents for the purposes of establishing 
entitlement to additional compensation for them.

As to his failure to advise VA of his dependents more 
promptly, the veteran argues that symptoms of his service-
connected multiple sclerosis adversely impacted his cognitive 
ability.  In essence, he asserts that his multiple sclerosis 
impairs his memory.  He maintains he either did not remember 
to advise VA of his dependents, or did not appreciate or 
understand the importance of registering his dependents in a 
timely manner.  As a result, the veteran argues that the 
effective dates for additional compensation for his 
dependents should be the date of his marriage, in 1991, and 
the respective dates of the births of his children in 1992 
and 1995.

With respect to the veteran's contention pertaining to his 
disability, the Board notes that approximately six years 
elapsed between the time that the veteran was married and his 
initial notification to VA of that fact.  The Board does not 
doubt the sincerity of the veteran's account that his 
disabilities have significantly affected his daily life.  
However, to some extent, the veteran appears to be raising an 
argument couched in equity.  The Board is bound by the law, 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].  Accordingly, the 
veteran's disability cannot form the basis for the grant of 
an effective date prior to the earliest permissible under VA 
regulations, in this case January 2, 1997.  38 C.F.R. 
§ 3.401.

Accordingly, the Board finds that the criteria for 
entitlement to an earlier effective date for the payment of 
benefits by reason of dependent spouse and children are not 
met, and the veteran's claim therefore must be denied.



ORDER

Entitlement to an evaluation in excess of 40 percent for a 
low back disability is denied.

Entitlement to an effective date prior to January 2, 1997, 
for the payment of additional compensation by reason of a 
dependent spouse and children is denied.




		
ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

